DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 17/463,278 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table: 1	
Mapping of contending claims in the co-pending application that contains double patenting issues.
Current Application (17/010971)
Co-pending Application (17/463278)
21
1
28
8
35
15


Table: 2
Current Application (13/090689)
Co-pending Application (17/463278)
Claim 21, A feature visualization system for simulating how surfaces look with differing object features, comprising:
a first wall;
a second wall;
a floor;
projecting devices configured to project images onto the first wall, the second wall, and the floor; and
a computing device communicatively coupled to the projecting devices and configured to:
receive a selection of a feature for a surface comprising at least a portion of the first wall, the second wall, or the floor, the feature comprising at least one of a material, a fabric, a color, a finish, or a pattern;
select an image that corresponds to the feature;
map the image to the surface to generate a mapped image; and
simulate how the surface looks with the feature by using at least one of the projecting devices to project the mapped image onto the surface.




Claim 1,  A feature visualization system for simulating how surfaces look with differing object features, comprising: 
a first wall; 
a second wall; 
a floor; 
projecting devices configured to project images onto the first wall, the second wall, and the floor; and 
a computing device communicatively coupled to the projecting devices and configured to: 
receive a selection of a feature for a surface comprising at least a portion of the first wall, the second wall, or the floor, the feature comprising at least one of a material, a fabric, a color, a finish, or a pattern; 
obtain a mapped image that characterizes the surface with the feature; and 


simulate how the surface looks with the feature by using at least one of the projecting devices to project the mapped image onto the surface.


Claim 21 is rejected for obviousness type double patenting over claim 1 of the co-pending application for having similar limitations as described in Table 2. Although 17/463278.

The same logic applies to Claims 28 and 35. They are rejected for obviousness type double patenting under claims 8 and 15 of the co-pending application 17/463278.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 28-30, 32-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20110053688 A1).

Regarding Claim 21, Crawford discloses A feature visualization system for simulating how surfaces look with differing object features (ABS reciting “A system , comprising:
a first wall;
a second wall;
a floor;
(Fig. 3 showing a room with walls and floor where people stand on.)
projecting devices configured to project images onto the first wall, the second wall, and the floor; (ABS reciting “The system includes a projector that projects digital augmentation content or themed images onto the game surface, with the images including static and animated images.” Fig. 3 showing patterns 340 projected on the walls. ¶7 reciting “The present invention addresses the above and other problems by providing methods and systems for enhancing or augmenting game or play surfaces of a game structure/platform such as an upper or side surface of a pool table, a lane in a bowling alley, nearly any wall or floor surface of a racquetball court, on the lane or a vehicle on a race course, and the like.” Further, ¶16 reciting “FIG. 3 illustrates a perspective view of a game system . . .  for displaying game data on a nearby surface (e.g., a wall) ”) and
a computing device communicatively coupled to the projecting devices (Fig. 2 showing a computing device 230 communicatively coupled to the projecting device 270. ¶44 reciting “The system 200 includes a controller 230 that may be a computer(s) with the components shown for control system 110 of FIG. 1.” ¶45 reciting “The system 200 further includes a projection system 270 with an output 272 that is operable to use video overlay data 260 from the controller 230 (again, provided in a  and configured to:
receive a selection of a feature for a surface, the feature comprising at least one of a material, a fabric, a color, a finish, or a pattern; (¶36 reciting “the overlay may color the game surfaces and objects or otherwise change their appearance such as by applying a pattern onto game piece or onto a part of the game surface.” Further, ¶44 reciting “A tracking system 250 is provided that may be rotated 252 to align it with the game surface 214 to receive tracking/recording input 254 from the game surface 214 and nearby areas (e.g., to monitor movement/locations of the cue 215 and other game objects such as balls 218, 220). The tracking system 250 passes tracking data (and recorded game play in some cases) 256 to the controller 230 for processing to determine the current/existing location of the game objects 216, 218, 220 and for use in generating the augmentation content 276”)
select an image that corresponds to the feature; (¶44 reciting “The controller 230 processes this user input 248 to select a game template or overlay, to set parameters for the overlay, to set a game play mode, and to set other game data such as skill level and past play states.”)
map the image to the surface to generate a mapped image; (¶45 reciting “the video overlay data 260 includes a video stream with background or base images that are used to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme, and the like. Further, the video stream 260 used to create the projected images 276 may and
simulate how the surface looks with the feature by using at least one of the projecting devices to project the mapped image onto the surface. (¶45 reciting “The system 200 further includes a projection system 270 with an output 272 that is operable to use video overlay data 260 from the controller 230 (again, provided in a wired or wireless manner) to project the augmentation content 276 onto the game surface 214.” Fig. 2 showing the simulated surface 214. Fig. 3 showing the simulated surface 312. ¶47 reciting “a predictive visualization of the play outcome may be calculated or determined by the logic in system 320 based on tracked positions of the game objects and then rendered/projected on the surface 312 of table 310. ”)
Crawford teaches the system and method for augmenting a surface, with an example of a pool table. However, Crawford does not explicitly disclose a surface comprising at least a portion of the first wall, the second wall, or the floor in the example. 
Crawford teaches augmenting walls or floor, and recites “providing methods and systems for enhancing or augmenting game or play surfaces of a game structure/platform such as an upper or side surface of a pool table, a lane in a bowling alley, nearly any wall or floor surface of a racquetball court” (¶7).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system to apply the method of augmenting a pool table to walls and floor. The suggestions/motivations would have been to Applying 

Regarding Claim 22, Crawford discloses The feature visualization system of claim 21, wherein projection of the mapped image includes a texture. (¶45 reciting “to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme, and the like.” Further, ¶59 reciting “it may be useful to modify the game surface and/or the surface of the game objects to achieve a desired projection or enhancement result in response to the projected images/media. This may involve selecting the colors and make up of covering layers/materials for the game surfaces, game object coatings, and other materials applied to the 3D projection surfaces provided by the game structure and objects to achieve a desired result”)

Regarding Claim 28, Crawford discloses A feature visualization system for simulating how surfaces look with differing object features (ABS reciting “A system for visually enhancing a game structure having a game surface and objects that move on the game surface.”), comprising: 
a first wall;
a second wall;
a floor;
(Fig. 3 showing a room with walls and floor where people stand on.)

projecting devices configured to project images onto the first wall, the second wall, and the floor; (¶47 reciting “The selected mode and other game data such as the present score and game states (such as whose turn is next) may be displayed in a game data display 340 as part of the augmentation content projected on or near the game surface (with the same or differing projector devices of the system 320).” In addition, ¶7 disclosing enhancing or augmenting surfaces including walls or floor surface. Fig. 3. showing projecting a game data display 340 on a vertical position. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to project the augmented images to a first, a second and the floor. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.) and
a computing device communicatively coupled to the projecting devices (Fig. 2 showing a computing device 230 communicatively coupled to the projecting device 270. ¶44 reciting “The system 200 includes a controller 230 that may be a computer(s) with the components shown for control system 110 of FIG. 1.” ¶45 reciting “The system 200 further includes a projection system 270 with an output 272 that is operable to use video overlay data 260 from the controller 230 (again, provided in a wired or wireless manner) to project the augmentation content 276 onto the game surface 214.”) and configured to:
receive a first selection of a first feature for a first surface comprising at least a first portion of the first wall, the second wall, or the floor; (¶44 reciting “A tracking system 250 is provided that may be rotated 252 to 
receive a second selection of a second feature for a second surface comprising at least a second portion of the first wall, the second wall, or the floor, the first feature and the second feature each comprising at least one of a material, a fabric, a color, a finish, or a pattern; (¶36 reciting “the overlay may color the game surfaces and objects or otherwise change their appearance such as by applying a pattern onto game piece or onto a part of the game surface.” ¶47 reciting “The selected mode and other game data such as the present score and game states (such as whose turn is next) may be displayed in a game data display 340 as part of the augmentation content projected on or near the game surface (with the same or differing projector devices of the system 320).” For example, the game data corresponds to a second feature.)
select a first image that corresponds to the first feature; (¶44 reciting “The controller 230 processes this user input 248 to select a game template or overlay, to set parameters for the overlay, to set a game play mode, and to set other game data such as skill level and past play states.”)
select a second image that corresponds to the second feature; (Fig. 3, 340)
map the first image to the first surface to generate a first mapped image; (¶45 reciting “the video overlay data 260 includes a video stream with background or base images that are used to digitally enhance the game surface 214 such as by changing its color, applying patterns, creating a game play theme, and the like. Further, the video stream 260 used to create the projected images 276 may include training portions/components and/or predictive portions/components”, where the images 276 correspond to a mapped image.)
map the second image to the second surface to generate a second mapped image; (Fig. 3, 340)
simulate how the first surface looks with the first feature by using at least a first projecting device of the projecting devices to project the first mapped image onto the first surface; and
simulate how the second surface looks with the second feature by using at least a second projecting device of the projecting devices to project the second mapped image onto the second surface.
(¶45 reciting “The system 200 further includes a projection system 270 with an output 272 that is operable to use video overlay data 260 from the controller 230 (again, provided in a wired or wireless manner) to project the augmentation content 276 onto the game surface 214.” Fig. 2 showing the simulated surface 214. Fig. 3 showing the simulated surface 312. ¶47 reciting “a predictive visualization of the play outcome may be calculated or determined by 

Regarding Claim 29, Crawford discloses The feature visualization system of claim 28, wherein:
the first projecting device of the projecting devices is oriented to project onto the first wall; and
the second projecting device of the projecting devices is oriented to project onto the floor.
(¶47 reciting “The selected mode and other game data such as the present score and game states (such as whose turn is next) may be displayed in a game data display 340 as part of the augmentation content projected on or near the game surface (with the same or differing projector devices of the system 320).” In addition, ¶7 disclosing enhancing or augmenting surfaces including walls or floor surface. Fig. 3. showing projecting a game data display 340 on a vertical position. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to project the augmented images to a first, a second and the floor with different projecting devices oriented to different surface, a wall or a floor. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 30, Crawford discloses The feature visualization system of claim 28, wherein:
the first projecting device of the projecting devices is oriented to project onto the first wall;
the second projecting device of the projecting devices is oriented to project onto the second wall; and
the first wall and the second wall define a corner.
(See Claim 29 rejections for detailed analysis. Also see Fig. 3.)

Regarding Claim 32, Crawford discloses The feature visualization system of claim 28, wherein the computing device is further configured to:
receive a third selection of a third feature for a third surface comprising at least a third portion of the first wall, the second wall, or the floor;
select a third image that corresponds to the third feature;
map the third image to the third surface to generate a third mapped image; and 
simulate how the third surface looks with the third feature by using at least a third of the projecting devices to project the third mapped image onto the third surface.
(The features/limitations of this claim are in the same scope of Claim 28, except it discloses a third feature/projected feature. As shown in Fig. 3, the augmented content including the pool surface 312, and two game data display 340.)

Regarding Claim 33, Crawford discloses The feature visualization system of claim 32, wherein the first feature and the third feature comprise different materials, fabrics, colors, finishes, or patterns. (As shown in Fig. 3, the first feature 312 and the third feature the game data comprise different colors or patterns.)

Regarding Claim 34, Crawford discloses The feature visualization system of claim 28, wherein the first feature is a three-dimensional feature. (Fig. 3. Pool surface 312 corresponding to a first feature. ¶21 reciting “The digital augmentation or projected images may include a video from a digital media file that is particularly suited for the projection surface(s) provided by one or more surfaces of the game structure, e.g., various layers along with game objects that provide a three-dimensional (3D) projection screen or surface.”)

Regarding Claim 35, Crawford discloses A method for simulating how surfaces look with differing object features, comprising:
receiving a selection of a feature for a surface comprising at least a portion of a first wall, a second wall, or a floor, the feature comprising at least one of a material, a fabric, a color, a finish, or a pattern;
selecting an image that corresponds to the feature;
mapping the image to the surface to generate a mapped image; and
simulating how the surface looks with the feature by using at least one of a group of projecting devices to project the mapped image onto the surface.
(See Claim 21 rejections for detailed analysis.)

Regarding Claim 36, Crawford discloses The method of claim 35, further comprising obtaining the image from a database. (¶24 reciting “the memory 120 may further be used to store data for a set of differing games 130 (or these, of course, may be provided in cartridges or similar devices well known/used for video games that may be inserted into the system 110 for access by processor 112). For example, the memory 120 may be used to store a number of games 130 that a user may select such as pool, ping pong, darts, and so on (or the system 110 may be used for one game structure 180 at a time and/or for one implementation).”)

Regarding Claim 37, Crawford discloses The method of claim 35, wherein:
the portion of the first wall, the second wall, or the floor comprises a first portion of the first wall, the second wall, or the floor; and
the method further comprises:
receiving a second selection of a second feature comprising at least a second portion of the first wall, the second wall, or the floor;
selecting a second image that corresponds to the second feature;
mapping the second image to the second portion of the first wall, the second wall, or the floor to generate a second mapped image; and
simulating how the second portion of the first wall, the second wall, or the floor looks with the second feature by using at least a second projecting device of the projecting devices to project the second mapped image onto the second portion of the first wall, the second wall, or the floor. (See Claim 28 rejections for detailed analysis.)

Regarding Claim 39, Crawford discloses The method of claim 35, wherein mapping the image to the surface to generate the mapped image comprises:
generating coordinate data that identifies coordinates for the surface;
generating pixel data that identifies pixel positions in the image; and
mapping the pixel positions to the coordinates.
(¶28 reciting “ Mapping by the engine 157 may include figuring out and aligning the coordinate spaces of the game surface 182, the projection device 170, and the tracking device 168. This may also be known as calibration. A "mapping" (included in mapping data 122) is generated by engine 157 between all three of these devices so that the control module 150 can determine or know the relationship between a point on the game surface 182, a pixel coordinate in the projector 170, and a measured positioned in the tracking space (which may also be stored in or be a part of data 122 utilized by processor 156 and/or control module 150).”)

Claims 24-27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20110053688 A1), and in view of Chaudhri et al. (US 20160018970 A1).

Regarding Claim 24, Crawford discloses The feature visualization system of claim 21.
 wherein projection of the mapped image includes shading.
It is well known in the art lighting, shading or shadowing effect can be added to visualization objects. In addition, Chaudhri teaches “a lighting and shading effect is applied to emphasize the depth aspect of the visualization object receptacle 300, as illustrated by the corresponding shadows 305, 307, 309 and 311 and reflections 312 , 314, 316  and 318  beneath  each  of the  icons 304, 306, 308 and 310.” (¶80).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Crawford) to apply a shading effect to the visualization objects (taught by Chaudhri). The suggestions/motivations would have been to “ to convey information to the users in an intuitive manner.” (¶4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 25, Crawford in view of Chaudhri discloses The feature visualization system of claim 21, wherein projection of the mapped image includes shadowing. (Chaudhri, ¶139 reciting “a lighting aspect can generate a shadow and/or reflection for representations of system objects placed on a side surface. For example, a lighting aspect can generate a reflection or shadow 1172 of the window thumbnail 1170.” The suggestions/motivations would have been the same as that of Claim 24 rejections.)

Regarding Claim 26, Crawford in view of Chaudhri discloses The feature visualization system of claim 21, wherein projection of the mapped image includes one of a set of different lightings. (Chaudhri, ¶140 reciting “the lighting aspect can generate an illumination effect from the window thumbnail 1170 onto one or more surfaces.” The suggestions/motivations would have been the same as that of Claim 24 rejections.)

Regarding Claim 27, Crawford in view of Chaudhri discloses The feature visualization system of claim 26, wherein the set of different lightings comprises daylight lighting, night lighting, or evening lighting. (Chaudhri, ¶140 reciting “the illumination effect can change according to local environmental states, e.g., the sunbeam can track across the surfaces according to a local time; the intensity of the sunbeam can be modulated according to the local time and local weather conditions that are received over the network 118, e.g., high intensity for sunny days, low intensity for overcast days and during the early evening, and/or being eliminated after a local sunset time and generated after a local sunrise time.” The suggestions/motivations would have been the same as that of Claim 24 rejections.)

Regarding Claim 40, Crawford in view of Chaudhri discloses The method of claim 35, further comprising removing at least a portion of brightness and color from at least a portion of the mapped image prior to using the at least one of the group of projecting devices to project the mapped image onto the surface. (Chaudhri, ¶140 reciting “the illumination effect can change according to local 118, e.g., . . . being eliminated after a local sunset time and generated after a local sunrise time.” The suggestions/motivations would have been the same as that of Claim 24 rejections.)

Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20110053688 A1), and in view of Levesque et al. (US 20150316985 A1).

Regarding Claim 23, Crawford discloses The feature visualization system of claim 22.
However, Crawford does not explicitly disclose wherein the texture is that of:
carpet;
tile;
wood;
the fabric; or
leather.
Levesque teaches “In the embodiment shown in FIG. 4, the augmented reality application is related to decorating or renovating. In some embodiments, such an application may allow a user to virtually add or remove walls from a room, change a room's wall color, and/or add or remove furniture to the room.” (¶64). Further, ¶51 recites “The haptic effect may comprise . . . a simulated texture. In some embodiments, 402, computing device 401 outputs textures or changes in a perceived coefficient of friction associated with the tile on the surface of the display 402.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Crawford) too project a texture including wood or tile (taught by Levesque). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 31, Crawford in view of Levesque discloses The feature visualization system of claim 28, wherein:
the first feature comprises a wallcovering (Levesque, Fig. 4 and ¶66 teaching tile as a wallcovering.); and
the second feature comprises a flooring. (Levesque, ¶55 reciting “computing device 201 may analyze the camera's data and, based on this analysis, add virtual objects (e.g., . . . carpets, . . .) to the scene captured by the camera. ” The suggestions/motivations would have been the same as that of Claim 23 rejections.)

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20110053688 A1), and in view of Choi (US 20180182174 A1).

Regarding Claim 38, Crawford discloses The method of claim 35.
However, Crawford does not explicitly disclose further comprising:
capturing a simulation image of the surface with the mapped image projected onto the surface; and
providing the simulation image to a display device.
	Choi teaches “augmented/mixed reality display devices” (¶2). Further, Choi recites “Design 2 allows for the device to capture the scenery in front of the user of the device in real-time.” (¶32) and further recites “For example, one user can have a device that only captures stereoscopic images, and another user can have a device that only displays stereoscopic images, but the former can still share the captured images, and the latter can still view captured images of others or computer simulated images.” (¶33). In other words, Choi teaches capturing a simulation image and providing the simulation image to a display device.
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Crawford) to capture a simulation image and provide the simulation image to a display image (taught by Choi). The suggestions/motivations would have been to “The ability to quickly create and/or share content thus by users or systems can allow wide adoption of VR, AR, MR technologies.” (¶33), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611